DETAILED ACTION
This Office action is in response to the amendment filed on February 10, 2021.
Claims 1-6, 8, 10-13, and 15-22 are pending.
Claims 1, 2, 4, 6, 8, 10-13, and 16-22 have been amended.
Claims 7, 9, and 14 have been canceled.
Claims 16-22 have been added.
Claims 1-6, 8, 10-13, and 15-22 are allowed and will be renumbered as 1-19 in the patent.
The objection to Claim 1 is withdrawn in view of Applicant’s amendments to the claim.
The 35 U.S.C. § 112(b) rejections of Claims 6-10 are withdrawn in view of Applicant’s amendments to the claims or cancellation of the claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Dan C. Hu (Reg. No. 40,025) on February 22, 2021.

The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
In the “Amendments to the Claims” (received on 02/10/2021), please amend Claims 1, 2, 4, 6, 8, 10-13, and 16-22 as follows:

1. (Currently Amended) A computing device comprising:
a processor;
a first storage device; and
a second storage device storing instructions of a firmware, wherein the firmware is executable on the processor to:
install an agent application into the first storage device,
activate the agent application subsequent to installing the agent application into the first storage device, and
in response to receiving a manifest file, instruct the agent application to monitor a program in the computing device based on the manifest file, wherein the manifest file specifies an expected state of the program in the computing device as being active, [[and]] wherein the expected state of the program in the computing device specified by the manifest file is useable by the agent application , and wherein the agent application is executable to observe a state of each item referred to in the manifest file, and compare the observed state of each item referred to in the manifest file to a corresponding expected state of each item referred to in the manifest file.

2. (Currently Amended) The computing device of claim 1, wherein the firmware is executable on the processor to:
instruct the agent application to further monitor a registry entry associated with the computing device based on the manifest file.

3. (Previously Presented) The computing device of claim 1, wherein each of the first storage device and the second storage device comprises a non-volatile memory.

4. (Currently Amended) The computing device of claim 1, wherein the firmware is executable on the processor to:
install the agent application during a boot up operation of the computing device.

5. (Original) The computing device of claim 1, wherein the manifest file is stored in the second storage device.

6. (Currently Amended) A non-transitory computer-readable storage medium storing instructions that when executed cause a computing device to:
install, with a firmware of the computing device, an agent application into a first storage device of the computing device;

in response to receiving a manifest file, instruct the agent application to monitor the computing device based on the manifest file;
receive a heartbeat message from the agent application via the secured protocol, wherein the heartbeat message indicates a presence of the agent application; and
in response to a failure to receive a heartbeat message upon an expiration of a heartbeat period, change, by the firmware of the computing device, a state of the computing device, wherein a transmission of heartbeat messages is stopped by the agent application responsive to the agent application being unable to remediate a non-compliance event in the computing device.

7. (Canceled)

8. (Currently Amended) The non-transitory computer-readable storage medium of claim 6, wherein the instructions when executed further cause the computing device to:
change the state of the computing device by performing any or a combination of:
setting the computing device to a hibernation mode,
turning off the computing device,
suspending access to the computing device, or
performing an operating system recovery operation.

9. (Canceled)



11. (Currently Amended) A non-transitory computer-readable storage medium storing instructions that when executed cause a computing device to:
configure an agent application based on an activation message from a firmware of the computing device, wherein the agent application is installed from the firmware of the computing device, and wherein the activation message comprises a configuration setting for heartbeat messages;
establish a secured protocol with the firmware of the computing device;
in response to receiving a notification message from the firmware of the computing device, monitor the computing device based on a manifest file;
in response to detecting a non-compliance event in the computing device based on the manifest file, transmit a non-compliance message to an operating system of the computing device;
send, from the agent application, a heartbeat message to the firmware of the computing device via the secured protocol according to the configuration setting for the heartbeat messages; and
in response to being unable to remediate the non-compliance event in the computing device, stop sending heartbeat messages from the agent application to the firmware of the computing device.

further cause the computing device to[[,]]:
in response to detecting the non-compliance event in the computing device based on the manifest file, in the computing device based on the manifest file.

13. (Currently Amended) The non-transitory computer-readable storage medium of claim 12, wherein the instructions when executed further cause the computing device to[[,]]:
in response to detecting a remediation of the non-compliance event in the computing device, transmit a status update message to the operating system of the computing device.

14. (Canceled)

15. (Previously Presented) The non-transitory computer-readable storage medium of claim 11, wherein the heartbeat message is to indicate a presence of the agent application.

16. (Currently Amended) The computing device of claim 1, wherein the firmware of the computing device is executable on the processor to:
send configuration data to the agent application to activate the agent application, wherein the configuration data specifies a heartbeat period; and
receive a heartbeat message from the agent application according to the heartbeat period.

of the computing device is executable on the processor to:
receive an activation command instructing the firmware of the computing device to activate the agent application, wherein the activation command comprises the heartbeat period; and
instruct the agent application to monitor the program in the computing device based on the manifest file in response to receiving the activation command.

18. (Currently Amended) The non-transitory computer-readable storage medium of claim 6, wherein the instructions when executed further cause the computing device to:
generate a transport key based on the authorization value, wherein the heartbeat message received from the agent application via the secured protocol is encrypted by the transport key.

19. (Currently Amended) The non-transitory computer-readable storage medium of claim 6, wherein the instructions when executed further cause the computing device to:
send configuration data from the firmware of the computing device to the agent application to activate the agent application, wherein the configuration data specifies the heartbeat period.

20. (Currently Amended) The non-transitory computer-readable storage medium of claim 11, wherein the secured protocol comprises a transport key, and wherein the heartbeat message is an encrypted heartbeat message encrypted based on the transport key.

wherein the expected state of the program in the computing device specified by the manifest file is useable by the agent application, and wherein the instructions when executed further cause the computing device to:
monitor, by the agent application, the computing device by observing a state of each item in the manifest file and comparing the observed state of each item in the manifest file to a corresponding expected state of each item in the manifest file.

22. (Currently Amended) The non-transitory computer-readable storage medium of claim 11, wherein the configuration setting for the heartbeat messages comprises a heartbeat period for the heartbeat messages.

-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “wherein the manifest file specifies an expected state of the program in the computing device as being active, wherein the expected state of the program in the computing device specified by the manifest file is useable by the agent application, and wherein the agent application is executable to observe a state of each item referred to in the manifest file, 
The closest cited prior art, the combination of US 2013/0174214 (hereinafter “Duncan”) and US 2009/0172814 (hereinafter “Khosravi”), teaches a management tracking agent for removable media that may collect information relating to the removable media and/or its use. However, the combination of Duncan and Khosravi fails to teach “wherein the manifest file specifies an expected state of the program in the computing device as being active, wherein the expected state of the program in the computing device specified by the manifest file is useable by the agent application, and wherein the agent application is executable to observe a state of each item referred to in the manifest file, and compare the observed state of each item referred to in the manifest file to a corresponding expected state of each item referred to in the manifest file” 
The closest cited prior art, the combination of US 2013/0174214 (hereinafter “Duncan”), US 2013/0086669 (hereinafter “Sondhi”), US 2009/0172814 (hereinafter “Khosravi”), and US 2015/0067665 (hereinafter “Thomas”), teaches a management tracking agent for removable media that may collect information relating to the removable media and/or its use. However, the combination of Duncan, Sondhi, Khosravi, and Thomas fails to teach “in response to a failure to receive a heartbeat message upon an expiration of a heartbeat period, change, by the firmware of the computing device, a state of the computing device, wherein a transmission of heartbeat messages is stopped by the agent application responsive to the agent application being unable to remediate a non-compliance event in the computing device” as recited in independent Claim 6; and as pointed out by the Applicant’s remarks/arguments on page 8 to page 12 of the Remarks (received on 02/10/2021).
The closest cited prior art, the combination of US 2013/0174214 (hereinafter “Duncan”), US 2009/0172814 (hereinafter “Khosravi”), and US 2018/0234430 (hereinafter “Walstad”), teaches a management tracking agent for removable media that may collect information relating to the removable media and/or its use. However, the combination of Duncan, Khosravi, and Walstad fails to teach “send, from the agent application, a heartbeat message to the firmware of the computing device via the secured protocol according to the configuration setting for the heartbeat messages; and in response to being unable to remediate the non-compliance event in the computing device, stop sending heartbeat messages from the agent application to the firmware of the computing device” as recited in independent Claim 11; and as pointed out by the Applicant’s remarks/arguments on page 8 to page 12 of the Remarks (received on 02/10/2021).


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 9,038,056 (hereinafter “Wong”) discloses performing automatable software upgrades using a lightweight serviceless install agent.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

/Qing Chen/
Primary Examiner, Art Unit 2191